Citation Nr: 1814748	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-31 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2014 RO decision that denied service connection for tinnitus.

A hearing was held in June 2016 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

Additional evidence was received from the Veteran in June 2016. This evidence is subject to initial review by the Board because the Veteran has not explicitly requested AOJ consideration of this evidence. 38 U.S.C. § 7105(e) (2012).  In fact he waived initial RO review of this evidence.

The Board acknowledges that the Veteran has also appealed a September 2015 RO decision that denied service connection for bilateral hearing loss. However, this issue is not in appellate status, because the Veteran has requested a Board hearing as to that issue, which has not yet been held. As such, the Board will not accept jurisdiction over this issue at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.


FINDING OF FACT

The Veteran's current tinnitus began during his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, tinnitus was incurred in service. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist. To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this issue given the fully favorable nature of the Board's decision.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017). Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)). 

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The nexus element may be fulfilled by (1) a nexus opinion or (2) competent and credible evidence showing that the veteran has experienced frequent and persistent symptoms of the disease since service. 38 U.S.C. § 1154(a); 38 C.F.R. §§ 3.303(a), (d); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Certain diseases like other organic diseases of the nervous system such as tinnitus are considered chronic, per se, and therefore will be presumed to have been incurred in or aggravated by service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service. This presumption, however, is rebuttable by affirmative evidence to the contrary. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a); see also Fountain v. McDonald, 27 Vet. App. 258 (2017).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran filed his claim for service connection for tinnitus in July 2013. He contends that he was exposed to loud noises from weapons fire during active service, including his service in Vietnam. 

Service personnel records reflect that the Veteran served in the U.S. Army from October 1966 to October 1968, including service in Vietnam, and his primary military occupational specialty (MOS) was light weapons infantryman. He was awarded the Purple Heart Medal. Service treatment records reflect that he was wounded by shrapnel in the left shoulder.

On VA examination in March 2014, the Veteran reported recurrent tinnitus, and said he could not recall when the ringing first began. The examiner diagnosed tinnitus, and opined that it was at least as likely as not associated with the Veteran's bilateral sensorineural hearing loss. The examiner did not provide a medical opinion as to the etiology of his hearing loss.

On VA examination in June 2015, the Veteran reported constant recurrent tinnitus. He said he had tinnitus since 1967 when artillery landed near him, resulting in shrapnel wounds in service. The examiner opined that it is at least as likely as not that current tinnitus was caused by or a result of military noise exposure. The rationale was that the Veteran reported that his tinnitus started following an explosion when an artillery round landed near him in Vietnam, and it had been recurrent since then.

During the pendency of the appeal, the Veteran submitted private medical records from K.M., Au.D., and W.P., MD, which are to the effect that his tinnitus is at least as likely as not related to excessive noise exposure during military service. 

The evidence reflects that the Veteran has current tinnitus. A diagnosis of tinnitus was noted on VA audiological examinations, and the Veteran is competent to testify as to the presence of observable symptoms, such as ringing in his ears. Layno v. Brown, 6 Vet. App. 465 (1994); Charles v. Principi, 16 Vet. App. 370 (2002) (finding lay person competent to identify tinnitus). 

The Board finds that the Veteran's statements and testimony that he suffered in-service noise exposure from weapons fire during service is competent, credible, and consistent with the circumstances of his combat service. See 38 U.S.C. § 1154; 38 C.F.R. § 3.303 (a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record). He has thus met the in-service injury or event requirement.

Finally, VA and private medical evidence links current tinnitus with noise exposure in service. For the reasons set forth above, the Board finds that service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


